Equity interest (%) Companies 12/31/2012 12/31/2011 Main activities Jurisdiction Direct interest: full consolidation CSN Islands VII Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands VIII Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands IX Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands X Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands XI Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands XII Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island Tangua Inc. (1) 100.00 Financial transactions Panama City/Panama International Investment Fund 100.00 100.00 Equity interests and financial transactions Belize city/Belize CSN Minerals S. L.U. 100.00 100.00 Equity interests Madrid/Spain CSN Export Europe, S.L.U.(2) 100.00 100.00 Equity interests and financial transactions Madrid/Spain CSN Metals S.L.U. 100.00 100.00 Equity interests and financial transactions Madrid/Spain CSN Americas S.L.U. 100.00 100.00 Equity interests and financial transactions Madrid/Spain CSN Steel S.L.U. 100.00 100.00 Equity interests and financial transactions Madrid/Spain TdBB S.A 100.00 100.00 Dormant company Panama City/Panama Sepetiba Tecon S.A. 99.99 99.99 Port services Itaguaí/RJ, Brazil Mineração Nacional S.A. 99.99 99.99 Mining and equity interests Congonhas/MG,Brazil Florestal Nacional S.A. 99.99 99.99 Reforestation São Paulo/SP, Brazil Estanho de Rondônia S.A. 99.99 99.99 Tin mining Ariquemes/RO, Brazil Cia Metalic Nordeste 99.99 99.99 Manufacture of packaging and distribution of steel products Maracanaú/CE, Brazil Companhia Metalúrgica Prada 99.99 99.99 Manufacture of packaging and distribution of steel products São Paulo/SP, Brazil CSN Cimentos S.A. 99.99 99.99 Cement manufacturing Volta Redonda/RJ, Brazil CSN Gestão de Recursos Financeiros Ltda. 99.99 99.99 Dormant company São Paulo/SP, Brazil Congonhas Minérios S.A. 99.99 99.99 Mining and equity interests Congonhas/MG,Brazil CSN Energia S.A. 99.99 99.99 Sale of electric power Rio de Janeiro/RJ, Brazil Transnordestina Logística S.A. 76.13 70.91 Railroad logistics Fortaleza/CE, Brazil TFNE - Transnordestina Ferrovias do Nordeste S.A. 99.99 Railroad logistics Fortaleza/CE, Brazil Indirect interest: full consolidation CSN Aceros S.A. 100.00 100.00 Equity interests Panama City/Panama Companhia Siderurgica Nacional LLC 100.00 100.00 Steel Terre Haute/EUA CSN Europe Lda. 100.00 100.00 Financial transactions, product sales and equity interests Madeira Island/Portugal CSN Ibéria Lda. 100.00 100.00 Financial transactions, product sales and equity interests Madeira Island/Portugal CSN Portugal, Unipessoal Lda. 100.00 100.00 Financial transactions and product sales Madeira Island/Portugal Lusosider Projectos Siderúrgicos S.A. 100.00 100.00 Equity interests Seixal/Portugal Lusosider Aços Planos, S. A. 99.94 99.94 Steel and equity interests Seixal/Portugal CSN Acquisitions, Ltd. 100.00 100.00 Financial transactions and equity interests London/England CSN Resources S.A. 100.00 100.00 Financial transactions and equity interests Luxembourg/Grand Duchy of Luxembourg CSN Finance (UK) Ltd (1) 100.00 Financial transactions and equity interests London/England CSN Holdings (UK) Ltd 100.00 100.00 Financial transactions and equity interests London/England CSN Handel GmbH (3) 100.00 100.00 Financial transactions, product sales and equity interests Vienna/Austria Companhia Brasileira de Latas (4) 59.17 59.17 Sale of cans and containers in general and equity interests São Paulo/SP, Brazil Rimet Empreendimentos Industriais e Comerciais S. A.(4) 58.08 58.08 Production and sale of steel containers and forestry Resende/RJ, Brazil Companhia de Embalagens Metálicas MMSA (4) 58.98 58.98 Production and sale of cans and related activities Barra Mansa/RJ, Brazil Empresa de Embalagens Metálicas - LBM Ltda. (4) 58.98 58.98 Sales of containers and holding interests in other entities Barra Mansa/RJ, Brazil Empresa de Embalagens Metálicas - MUD Ltda. (4) 58.98 58.98 Production and sale of household appliances and related products São Paulo/SP, Brazil Empresa de Embalagens Metálicas - MTM do Nordeste (4) 58.98 58.98 Production and sale of cans and related activities São Paulo/SP, Brazil Companhia de Embalagens Metálicas - MTM (4) 58.98 58.98 Production and sale of cans and related activities Teresina/PI, Brazil CSN Steel Comercializadora, S.L.U. (5) 100.00 Financial transactions, product sales and equity interests Madrid/Spain CSN Steel Holdings 1, S,L.U. (5) 100.00 Financial transactions, product sales and equity interests Madrid/Spain CSN Steel Holdings 2, S,L.U. (5) 100.00 Financial transactions, product sales and equity interests Madrid/Spain Stahlwerk Thüringen GmbH (5) 100.00 Manufacturing and sale of long steel and related activities Unterwellenborn/Germany CSN Steel Sections UK Limited (5) 100.00 Financial transactions, product sales and equity interests Southend- on-sea/England CSN Steel Sections Czech Republic s.r.o. (5) 100.00 Financial transactions, product sales and equity interests Praha/Czech Republic CSN Steel Sections Polska Sp.Z.o.o. (5) 100.00 Financial transactions, product sales and equity interests Katowice/Poland Direct interest: proportionate consolidation Nacional Minérios S.A. 60.00 60.00 Mining and equity interests Congonhas/MG, Brazil Itá Energética S.A. 48.75 48.75 Generation of electric power São Paulo/SP, Brazil MRS Logística S.A. 27.27 27.27 Railroad transportation Rio de Janeiro/RJ, Brazil Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Belo Horizonte/MG, Brazil Aceros Del Orinoco S.A. 22.73 22.73 Dormant company Panama City/Panama CBSI - Companhia Brasileira de Serviços de Infraestrutura (6) 50.00 50.00 Provision of services Araucária/PR, Brazil CGPAR - Construção Pesada S.A. (7) 50.00 Minning suport services and equity interests Belo Horizonte/MG, Brazil Indirect interest: proportionate consolidation Namisa International Minerios, S.L.U. 60.00 60.00 Financial transactions, product sales and equity interests Madrid/Spain Namisa Europe, Unipessoal Lda. 60.00 60.00 Equity interests, sales of products and minerals Madeira Island/Portugal MRS Logística S.A. 6.00 6.00 Railroad transportation Rio de Janeiro/RJ, Brazil Aceros Del Orinoco S.A. 9.08 9.08 Dormant company Panama City/Panama Namisa Handel GmbH (3) (8) 60.00 60.00 Financial transactions, product sales and equity interests Vienna/Austria Direct interest: equity method Arvedi Metalfer do Brasil S.A. (9) 20.00 Metallurgy and equity interests Salto/SP,Brazil (1) Liquidated Companies in 2012 (2) New corporate name of CSN Export S.à.r.l., changed on August 9, 2011. (3)Companies that became subsidiaries on November 3, 2011. (4)Companies that became subsidiaries on July 12, 2011. (5) Companies that became subsidiaries on January 31, 2012. (6) Equity interest acquired on December 5, 2011. (7)Equity interest acquired on July, 2012 (8) New corporate name of Aloadus Handel GmbH, changed on August 13, 2012. (9) Equity interest acquired on July 31, 2012. Other consolidations Interest held Exclusive funds 12/31/2012 12/31/2011 Main activities Direct interest: full consolidation DIPLIC - Fundo de investimento multimercado 100.00 100.00 Investment fund Mugen - Fundo de investimento multimercado 100.00 100.00 Investment fund Caixa Vértice - Fundo de inverstimento multimercado crédito privado 100.00 100.00 Investment fund
